Adams, J. :
This submission involves the consideration of two distinct propositions, the adjudication of which will necessarily determine the conflicting claims of the respective parties to the action, and these propositions are as follows, viz.: (1) Bid the bequest of $2,000 to John E. Bitmars, contained in the 10th clause of the will of John Y. Bitmars, vest in the legatee named therein at the death of John Y. Bitmars % (2) Was the interest upon one-sixth of the residuary estate given absolutely to John E. Bitmars as it accrued from time to time after the death of the testator, and did it vest in such manner as to become payable to the executor of John E. Bitmars up to the time of the death of his testator ? .
In our effort to elucidate these propositions in the order in which, they are stated, the first difficulty which confronts us is that there is absolutely nothing in the language of the will of John Y. Bit-*177mars, outside of the 10th and 16th clauses thereof, which throws any light upon the intent of the testator, or which will in any manner-aid the court in its endeavor to give construction to those clauses.. In these circumstances it is manifest that our only recourse must be to certain familiar rules of construction which, if correctly applied, to such portions of the will as are claimed to be involved in obscurity, will probably enable the court to reach a correct conclusion of' the matter. Before doing this, however, it seems desirable to direct: attention to the construction and language of the 10th clause of the¡ will, for an examination thereof will reveal the fact that it consists of two subdivisions, the first of which bequeaths to the executors thereafter named the sum of $4,000, in trust, which sum they are directed J;o invest and to pay the annual income arising therefrom in equal shares to the testator’s nephews, John E. Ditmars and Oscar G. Ditmars, until they respectively arrive at the age of thirty years. Then comes the second subdivision,'which directs that. “ when ” John E. Ditmars and Oscar G. Ditmars respectively reach the age of thirty years, one-lialf of the sum thus bequeathed in trust shall be paid to each of such legatees “ to have and to hold absolutely
This language, we think, makes plain the intention of the testator that a specific portion of his estate should be reserved and held by the trustees for a particular purpose and until a particular time; that during the time it is thus held each of his nephews should receive one-half of the income arising therefrom, and that at the expiration of the time specified each should receive an equal portion of the principal sum.
With this much ascertained, the rules of construction to which reference has been made can perhaps be more readily and clearly applied.
It is a principle of very general application, although one which is not altogether inflexible, that where a legacy is given absolutely, but the time of payment is deferred, the legacy vests upon the death of the testator, even though the legatee may die before the time of. payment arrives, for in such case the time of payment is not regarded as of the substance of the gift. (Paterson v. Ellis’ Exrs., 11 Wend. 260 ; Marsh v. Wheeler, 2 Edw. Ch. 158 ; Loder v. Hatfield, 71 N. Y. 92.)
*178And in the celebrated case of Manice v. Manice (43 N. Y. 369) it was held that, where the terms of the bequest im/port a gift, and also a direction to pay at a subsequent time, the legacy vests and will not lapse by the death of the legatee before the time of payment •arrives.
We do not understand that the rules thus far stated are questioned by the defendants; but if we correctly apprehend their position it -is, that they have no application to the present case, because the legacy mentioned in the 10th clause does not run to the legatee, but ■to the executors, in trust for his benefit. And in support of this ■contention they invoice another rule, which is, in effect, that where there is no gift, except by direction to executors or trustees to pay •or divide at a future time, the legacy will not vest in the beneficiary ■until the time arrives. This rule was referred to in the case of Smith v. Edwards (88 N. Y. 92-105), and it was there said that “ It does not control where the language of the will, while not,expressly saying I give and bequeath,’ does yet plainly import a present gift, intended to vest immediately, without reference to the clause of distribution.”
With the attitude of the respective parties thus outlined, we are brought to a consideration of the vital question in this case, which is, does the language of the 10th clause, tested by any proper rule of construction, import a present or vested gift to John E. Ditmars?
Two reasons suggest themselves to our mind why this question should be answered in the affirmative, and they are: First, that the interest upon the legacy specified in the clause now under consideration is directed to be given to the legatee, until the legacy itself becomes payable, and this fact alone is indicative of an intention upon tile part of the testator that the legacy should vest immediately upon bis death; for the interest thus directed to be paid is really as much a part of the legacy as is the principal, and it is but reasonable to suppose that the testator, in directing that the principal sum should be paid to the legatee “when” he reached the agecf thirty years, understood and designed that the legacy should take effect and be partially paid before that time, and that the time named was simply ■a limit fixed for the payment of the balance. (Nelson v. Russell, 135 N. Y. 137; Fuller v. Winthrop, 3 Allen, 51; Eldridge v. Eldridge, 9 Cush. 516.)
*179But the second and further reason to which we have alluded has been equally potential in influencing our mind in the direction just indicated, and that is that the gift of §4,000 to John E. Ditmars and Oscar Gr. Ditmars was by the terms of the will directed to be severed instanter from the general estate, and invested by the executors for the benefit of the legatees until the time should arrive when they would be severally entitled to the principal.
It is true that the gift was made in the first instance to the executors, but they were only directed to hold it for a limited time, at the expiration of which it was to pass absolutely to the legatees.
In view of this fact, what construction ought to be given to a direction of the testator so full of significance as. this ? Can it have any other meaning than that his nephews for a specified time should receive the income from that portion of his estate set apart for their benefit, and that ultimately and in any event they should receive the principal sum ?
The case of Warner v. Durant (76 N. Y. 133) is to our minds quite decisive of this question, for it was there held, upon a state of facts similar to those appearing in this case, that there was ample evidence of an intention upon the part of the testator that so much of his estate as was set apart for the benefit of a particular legatee, for a specified time, with directions to his executors to pay the same to him absolutely at the expiration of the time named, vested in the legatee immediately upon the death of the testator.
If we are correct in the views to which we have thus briefly given expression, the conclusion necessarily follows that the 10th clause of the will of John Y. Ditmars must receive the construction contended for by the plaintiff.
As respects the second proposition submitted for our consideration, we deem it necessary to say but little, inasmuch as apparently no very serious controversy arises thereon.
The language of the 16th clause of the will in question, so far as the same has been heretofore quoted, relates solely to the interest of John E. Ditmars in the residuum of the estate of the testator, but this is followed by directions of like import respecting the shares of five other residuary legatees who are named, and the clause concludes with these words: “ The income on all the above legacies in this item shall be paid annually.”
*180We are unable to discover anything vague or ambiguous in this language. On the contrary, it seems plainly to import that if any income lias arisen from the residuum in the hands of the executors, John E. Ditmars was entitled to receive his equal one-sixth part thereof at the end of each year succeeding his uncle’s death.
Our conclusion of the whole matter, therefore, is that the plaintiff is entitled to judgment construing the 10th and 16th clauses of the will in question in accordance with his contention, and that each of the parties is entitled to costs, to be paid out of the estate.
All concurred, except Ward, J., not voting.
Judgment ordered for plaintiff as stated in the opinion of Adams, J., with costs to plaintiff and defendants payable out of the estate.